Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 55, 58-72 and 74-76 are currently pending in the instant application.  Applicants have amended claims 55 and 71 in an amendment filed on September 30, 2022.  Claim 72 is rejected and claims 55, 58-71 and 74-76 are considered allowable in this Office Action.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.
 

I.	Response to Arguments/Remarks
	Applicants’ amendment, filed on September 30, 2022, has overcome the rejection of claims 71 and 72 as failing to comply with the enablement requirement.  The above rejection has been withdrawn.
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  


III.	Rejection(s)

Claim 72 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 72 recites the broad recitation cancer, and the claim also recites hepatocellular carcinoma cancer, breast cancer, ovarian cancer, colorectal carcinoma, lung cancer, pancreatic cancer and leukemia which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. To overcome the rejection, Applicants are suggested to amend claim 72 to delete the broad term “cancer” in the beginning of the disorder list in claim 72.

***The closest prior art is Registry No. 1798056-84-4 (provided on the IDS filed on September 30, 2022) which is the compound 
    PNG
    media_image1.png
    166
    387
    media_image1.png
    Greyscale
and differs from the instant compounds because ring B in the prior art is a phenyl whereas ring B in the instant compounds have to be a pyridine. 



IV.  	Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626